Citation Nr: 1610295
Decision Date: 03/15/16	Archive Date: 04/25/16

DOCKET NO. 14-23 721    DATE  MAR 15 2016


On appeal from the Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a leg disability to include leg cramps and restless leg syndrome.

2.  Entitlement to service connection for a leg disability to include leg cramps and restless leg syndrome to include as due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of heat exhaustion to include as due to an undiagnosed illness.

4.  Entitlement to an initial compensable rating for bilateral shoulder impingement.

5.  Entitlement to an initial increased rating in excess of 10 percent for cervical spondylosis.

6.  Entitlement to an initial increased rating in excess of 10 percent for lumbar spondylosis.


REPRESENTATION 

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1996. The Veteran received a Combat Action Ribbon and the record reflects that the Veteran had service in the Southwest Asia Theater of Operation.

These matters are before the Board of Veterans Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The December 2011 rating decision denied service connection for leg cramps. A review of the record indicates that the Veteran wishes to include in his claim for a leg disability consideration of restless leg syndrome. Accordingly, the Board has recharacterized the Veteran's claim as reflected above. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In an April 2014 statement of the case, the RO reopened the previously denied claim of service connection for a leg disability to include leg cramps and restless leg syndrome and denied the issue on the merits. The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for a leg disability, entitlement to service connection for residuals of heat exhaustion, entitlement to an initial compensable rating for bilateral shoulder impingement, entitlement to an initial increased rating in excess of 10 percent for a cervical spine disability, and entitlement to an initial increased rating in excess of 10 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1997 rating decision, the RO denied service connection for leg cramps; the Veteran did not appeal that decision and new and material evidence was not received within the year following July 1997 notification of that decision.

2.  Evidence associated with the claims file since the June 1997 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for leg cramps.


CONCLUSIONS OF LAW

1.  The June 1997 RO rating decision that denied service connection for leg cramps is final. 38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for leg cramps. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). The threshold to reopen a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. See Evans v. Brown, 9 Vet. App 273 (1996). The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim. Id. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 1997 rating decision, the RO denied a claim of service connection for a leg cramps on the basis that no chronic disability was shown.

At the time of the prior rating decision for leg cramps, the record included service treatment records.

The Veteran did not appeal the June 1997 RO decision and new and material evidence was not received within the year following notification of that decision. See 38 C.F.R. § 3.156(b). Thus, the decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Evidence associated with the claims file since the RO's June 1997 denial includes additional treatment records, additional statements in support of the Veterans claim, and July 2013 and April 2014 examination reports which discuss both the etiology of the Veterans leg symptoms and whether the Veteran has a diagnosed disability related to those symptoms.

When considered with previous evidence of record, the Board finds the evidence added to the record since the June 1997 rating decision raises a reasonable possibility of substantiating the claim for service connection for a leg disorder. Specifically, the new evidence speaks to the issue of whether the Veteran has a present disability, the lack of which was the ROs basis for its original June 1997 denial of service connection. As such, the evidence is new and material and the claim is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The reopened issue of entitlement to service connection for a leg disorder is addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for a leg cramps has been reopened and, to this extent only, the appeal is granted.


REMAND

In July 2013, the Veteran was afforded a VA examination in order to determine whether his leg symptoms were related to an undiagnosed or a diagnosable but medically unexplained chronic multisymptom illness. The examiner found that this was not the case due to the fact that restless leg syndrome had a clear and specific etiology and diagnosis based upon the Veterans report that he was diagnosed with restless leg syndrome in 2010.

In contrast, in an April 2014 VA examination, the VA examiner concluded that the Veterans leg symptoms were related to his service but that he did not have a diagnosable disorder related to those symptoms.

The Veteran should be afforded a new examination for his claimed leg disability as the results of the examinations described above provide contradictory conclusions. The examination should address the undiagnosed illness claim and the Veteran's heat exhaustion and leg complaints related to any such illness.

The Veteran asserts that he was hospitalized for heat exhaustion at the Robert E. Bush Naval Hospital around 1995 or 1996. Presently, the claims file does not include service treatment records pertaining to this hospitalization. Additional efforts should be made to obtain any such records. 38 C.F.R. § 3.159(c)(2).

Finally, the Veteran claims that his cervical and lumbar spondylosis and bilateral shoulder impingement are more severe than reflected in the presently assigned disability ratings. The Veteran was scheduled for VA examinations regarding these matters in July 2014. The Veteran is shown to have contacted his RO in order to reschedule his examinations as he would not be able to appear for his scheduled examinations. The claims file includes a July 2014 email correspondence demonstrating that a compensation and pension case manager indicated to the Veteran he would be able to schedule an examination later. Despite this in July 2014, days after the Veteran contacted the RO to reschedule his examinations, the RO proceeded to adjudicate the matters finding that the Veteran had failed to provide good cause for missing his examinations.

As the Veteran might have concluded that he could reschedule his examination following his correspondence with the RO, he should be afforded a new VA examination. In so finding, the Board reminds the Veteran that should he miss his examination without showing good cause his claim will be considered on the evidence of record. 38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any and all treatment records from the Robert E. Bush Naval Hospital for heat exhaustion between 1995 and 1996. All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received. Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the etiology of his claimed residuals of heat exhaustion, to include as due to his Persian Gulf service.

The examiner should answer the following questions:

a)  Does the Veteran have any currently diagnosed disability that can be attributed to any known clinical diagnosis related to his claim for residuals of heat exhaustion?

b)  If the examiner determines that the Veteran has a current known clinically diagnosed disability, then is it at least as likely as not (a 50 percent or greater probability) that this identified known clinically diagnosed disability is related to, or had its onset during, his active service, to include his service in Southwest Asia?

c)  Does the Veteran have any objective indications, signs, or symptoms of a qualifying chronic disability that are not accounted for by the diagnoses in response to the above question? If so, please identify all symptoms not accounted for by the diagnoses in response to the above question.

Objective indications of a qualifying chronic disability (undiagnosed illness) cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests. Such became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more.

d)  Does the Veteran have any manifestations of a chronic multisymptom illness under 38 C.F.R. § 3.317?

1) If so, is it at least as likely as not that such is a manifestation of a medically unexplained chronic multisymptom illness?

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

2) If any chronic multisymptom illness is identified that has a partially understood etiology and pathophysiology, is it at least as likely as not that such is related to, or had its onset during, his active service, to include his service in Southwest Asia?

The examination report must include a complete rationale for all opinions expressed. Please articulate the reasoning underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, schedule the Veteran for a VA examination in order to determine the etiology of his claimed leg disability to include leg cramps and restless leg syndrome, to include as due to his Persian Gulf service.

The examiner should answer the following questions:

a) Does the Veteran have any currently diagnosed disability that can be attributed to any known clinical diagnosis related to his claim for a leg disability?

b)  If the examiner determines that the Veteran has a current known clinically diagnosed disability, then is it at least as likely as not (a 50 percent or greater probability) that this identified known clinically diagnosed disability is related to, or had its onset during, his active service, to include his service in Southwest Asia?

c)  Does the Veteran have any objective indications, signs, or symptoms of a qualifying chronic disability that are not accounted for by the diagnoses in response to the above question? If so, please identify all symptoms not accounted for by the diagnoses in response to the above question.

Objective indications of a qualifying chronic disability (undiagnosed illness) cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests. Such became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more.

d)  Does the Veteran have any manifestations of a chronic multisymptom illness under 38 C.F.R. § 3.317?

1) If so, is it at least as likely as not that such is a manifestation of a medically unexplained chronic multisymptom illness?

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

2) If any chronic multisymptom illness is identified that has a partially understood etiology and pathophysiology, is it at least as likely as not that such is related to, or had its onset during, his active service, to include his service in Southwest Asia?

The examination report must include a complete rationale for all opinions expressed. Please articulate the reasoning underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to ascertain the severity and manifestations of his present cervical spine, lumbar spine, and his bilateral shoulder disabilities. The entire claims file must be reviewed by the examiner.

If the Veteran is unable to adequately complete range of motion testing, this should be addressed in the report.

State what impact, if any, the Veteran's disabilities have on his activities of daily living, including his ability to obtain and maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

S. HENEKS
Veterans Law Judge, Board of Veterans Appeals



